Myers, J.'
-I concur in the main opinion of Erwin, J. Much attention has been given by counsel and the court to the questions presented, but upon the reasoning and authority set forth in Ex parte France (1911), 176 Ind. 72, 92, 95 N. E. 515, and I. F. Force Handle Co. v. Hisey (1913), 179 Ind. 171, 100 N. E. 450, that the repeal of §10 (Acts 1901 p. 565, §1394 Burns 1908) renders the act in so far unconstitutional, and as it would not have been passed except with the idea that §10, supra, was valid, the entire act must fail, and as the attempted repeal of a constitutional act, by an unconstitutional act does not affect the former, the act of 1901 is still in force.
The fact that there is no express provision in the act of 1913 making the decisions of the Appellate Court final in the class of cases committed to it, is immaterial, in view of the fact that its decisions would in effect be and were intended by the act to be final, and thereby render them equal with the decisions of, and the court co-ordinate with the Supreme Court, unless there is a power of review.